Title: To Thomas Jefferson from Mary Jefferson Eppes, 13 March 1799
From: Eppes, Mary Jefferson
To: Jefferson, Thomas



Mont Blanco March 13th. 99

My Dear Papa must think it strange & I fear very ungrateful in me, not to have answer’d so kind a letter as his last & one to me so soothing, but much as appearances are against me, my dear Papa could never for a moment I trust, doubt the affection of my heart, a heart which for him feels all that love & tenderness which it is capable of feeling & which has been increas’d if possible from the uneasiness which your silence has given me, for mine indeed has not been voluntary lately, the precarious state of my health added to my preparations for housekeeping when well enough, induced me to defer writing tho unintentionally till now, excuse this apology my dear Papa which such frequent repetitions of must make tedious, my anxiety has dictated it I cannot be happy while I fear that you could for a moment suppose me capable of forgetting the tender love & duty which it is so pleasing to me to owe to you. we have been here for a fortnight past, & I am very much pleas’d with the situation, which is said to be very healthy my health is now entirely establish’d & I think with pleasure that it will not be long before I shall have the happiness of seeing you & my dear Sister here, as you will I hope find your presence at home not necessary enough to prevent your performing your promise, tell my dear Sister I shall take a visit from her as a proof of her forgiveness which I have implor’d in my letter to her & from my brother it will prove that he did not designedly come within a mile of  his sister without going to see her, Adieu my dear Papa write to me soon I intreat you & let me know how you are & whether your eyes are well I have but time to assure that I am with the tenderest affection yours unchangeably

ME


give my love to all around you

